Citation Nr: 1702685	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation greater than 10 percent for left ankle shrapnel wound residuals with limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear for a Veterans Law Judge at a Board hearing in August 2016, however, in an August 2013 letter the Veteran expressed his wish to withdraw his request.  Therefore, the hearing was cancelled. 
  
This is a paperless appeal and the Veterans Benefits Management system (VBMS) and Virtual VA folders have been reviewed.

The Veteran was granted a 10 percent rating for shell fragment wound residuals to the left leg with fracture of the left fibula and limitation of left ankle motion in a July 1970 rating decision.  In its June 2010 rating decision the RO granted a separate 10 percent evaluation for the residual disability to the left ankle standing alone.  In his January 2011 notice of disagreement, the Veteran stated that he had received a 10 percent rating for this disorder over 40 years ago, and the Board will treat the Veteran's claim with regard to his left ankle as a claim for increased rating.

The issue of entitlement to service connection for right knee osteomalacia was raised in a November 2016 statement submitted by the representative.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.



REMAND

The Veteran most recently underwent a VA left ankle examination in March 2013, nearly four years ago.  On review, the examination does not contain all of the information necessary to properly evaluate the Veteran's disability.  In order to be considered adequate, a VA examination must include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board acknowledges the difficulty of comparing the Veteran's left ankle to the opposite joint due to the service connected right leg amputation below the knee.  A review of the March 2013 examination, however, reveals no evidence that the examiner addressed left ankle pain and limitation of motion in both active and passive motion, and in weight-bearing and nonweight-bearing.  Thus, additional development is required.

Additionally, the Board finds that the results of the March 2013 examination may not adequately reflect the Veteran's present physical condition.  To be adequate, an examination must take into account an accurate factual history of the claim. Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  The Veteran asserted in a July 2013 letter that his ankle disability was progressively worsening.  The Board notes that where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Here, the Veteran has explicitly noted that his condition has worsened.  Therefore, due to the length of time elapsed since the Veteran's most recent VA examination, the Board finds that a new examination is necessary in order to obtain an accurate and contemporaneous picture of the Veteran's present disability.

Based on the foregoing, a remand is required in order to obtain an adequate medical examination of the Veteran's left ankle. See Tucker v. Derwinski, 2 Vet.App. 201, 203 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his left ankle disability since March 2013.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. After all available records have been associated with the electronic file, schedule the Veteran for a VA examination with an appropriate medical professional to address the current nature and severity of the Veteran's service connected left ankle disorder. The electronic folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. 

In accordance with the latest worksheets for rating ankle wounds and disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the left ankle. As part of the physical examination, the examiner is specifically requested to test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so.  The nature of the shell fragment wound to the joint must further be addressed.  If there is clinical evidence of pain on motion, the examiner must indicate the degree at which such pain begins in the arc of motion.  A complete rationale for any opinion expressed must be provided.

3. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

5. Thereafter, the AOJ must readjudicate the claim. If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


